Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2005

Martin v. Red Lion Pol Dept
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4454




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Martin v. Red Lion Pol Dept" (2005). 2005 Decisions. Paper 694.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/694


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4454
                                   ________________

                                 LANCE W. MARTIN,

                                            Appellant

                                              v.

                 RED LION POLICE DEPT.; RED LION BOROUGH;
                       MARK R. PRICE; YORK HOSPITAL;
                   PAUL R. STAUFFER; DANIEL D. DOWD, JR.;
                 ROBERT C. ELSER; LORI YOST; W. H. HUGHES
                      ____________________________________

                    On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. Civ. No. 00-cv-01622)
                    District Judge: Honorable James F. McClure, Jr.
                     ____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   August 1, 2005

              Before: SLOVITER, BARRY and FISHER, Circuit Judges.

                               (Filed: August 16, 2005)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM.

      Lance W. Martin, proceeding pro se and in forma pauperis, filed a civil action on

September 12, 2000, to protest his treatment by police and hospital personnel during the
events that transpired after he drove into a parked car on June 28, 1998. In his amended

complaint, he alleged that a Red Lion police officer, Mark R. Price, arrested him and took

him to York Hospital, where, under the care of Drs. Paul R. Stauffer and Daniel D.

Dowd, Jr., he was examined, involuntarily committed for severe mental illness,

restrained, sedated with morphine, and held until July 3, 1998. He claimed that, during

his hospital stay, his blood was drawn for laboratory tests over his refusal, and the results

were turned over to the allegedly ill-trained Officer Price, who presented a search warrant

with the permission of Red Lion Chief of Police W.H. Hughes. Martin contended that he

reviewed his medical records on July 10, 1998. See Supp. App. at 75, ¶ 19. However, he

also alleged that he did not learn that his blood had been tested or that the laboratory

results of his blood testing had been turned over to the police until his September 21,

1998 preliminary hearing on D.U.I.-related charges1 stemming from the June 28, 1998

accident. See id. at 75-6, ¶¶ 19-21.




       1
        The charges were resolved with a grant of nolle prosquei and a dismissal of the
D.U.I. charge, and a dismissal with prejudice of the careless driving charge in return for
Martin entering a plea of guilty to a public drunkenness charge. Martin did not win a
favorable termination of the charges against him, see Hilfirty v. Shipman, 91 F.3d 573,
575 (3d Cir. 1996); however, as the District Court suggested in its Order of May 15,
2002, and under the particular circumstances of Martin’s prosecution, Heck v. Humphrey,
512 U.S. 477 (1994), does not bar Martin’s claims, because they do not put the validity of
his conviction into question. See Simpson v. Rowan, 73 F.3d 134, 136 (7th Cir. 1995)
(holding that claims relating to an illegal search or an improper arrest are not barred by
Heck when they do not undermine the validity of a conviction).

                                              2
       Two groups of defendants, the hospital defendants and the police defendants (as

defined in the District Court’s Memorandum & Order), filed motions to dismiss Martin’s

amended complaint. The only remaining defendant,2 Robert C. Elser, Ph. D, described in

Martin’s amended complaint as the Director of Clinical Chemistry and Immunochemistry

at York Hospital, and as Stauffer and Dowd’s supervisor, asserted defenses in his answer.

The District Court granted the motions to dismiss, holding that Martin filed many claims

beyond the applicable statute of limitations and otherwise failed to state a claim. The

District Court also dismissed all claims against Elser pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Martin appeals. Because the District Court properly dismissed all

claims in Martin’s amended complaint, we will affirm.

       Martin filed his lawsuit more than two years after many of his claims accrued;

therefore, the applicable statute of limitations barred much of his suit. Martin’s claims

made pursuant to 42 U.S.C § 1983, as well as his state law claims, were governed by 42

Pa. C.S.A. § 5524, Pennsylvania’s two-year statute of limitations for tort actions. See

Wilson v. Garcia, 471 U.S. 261, 276 (1985). They accrued when he knew or should have

known of the injuries on which his claims are based. See Sameric Corp. v. Phila., 142

F.3d 582, 599 (3d Cir. 1991). Even if the administration of morphine blurred his

awareness or his memory of how he was treated at the hospital, as he alleged, see Supp.

App. at 76, ¶ 20, at the time of his discharge from the hospital, Martin knew that he had


       2
           On Martin’s motion, Lori Yost was dismissed as a defendant in May 2002.

                                             3
been held at the hospital. At the very latest, he knew, or could have learned, about his

admission, and mental health commitment, to the hospital, and the nature of his treatment,

such as the use of restraints, at least some of the blood testing, and the medication with

morphine, when he reviewed his medical records on July 10, 1998. See Supp. App. at 75,

¶ 19. See also id. at 85-7 (medical records) (“We did order stable trauma labs ... [and

they] were ultimately performed.”). Therefore, many of Martin’s claims arising from his

treatment, read broadly as claims for battery, conspiracy to commit battery, and false

imprisonment, were time-barred at the time he first filed his lawsuit on September 20,

2000. Despite his arguments to the contrary, Martin did not make allegations that justify

tolling the statute of limitations on equitable grounds or because of fraudulent

concealment. In fact, the untimeliness of many of Martin’s claims was apparent on the

face of his complaint.

       It is possible, at least from the face of the complaint, that Martin is within two

years of learning about the testing of his blood for a blood alcohol level, and the remittal

of his laboratory test results to the police. However, he failed to state a claim relating to

these events. His allegations may be liberally construed as claims of violations of the

Fourth Amendment and Pennsylvania’s Art. I, § 8, and claims of a conspiracy to violate

his federal and state constitutional rights and his rights under the Pennsylvania Mental

Health Laws of confidentiality, see 50 Pa. C.S.A. § 7111.




                                              4
       Martin cannot show an unreasonable search and seizure in violation of the Fourth

Amendment because Price allegedly required hospital personnel to test Martin’s blood for

blood alcohol content and turn over the results. Under the Fourth Amendment, a blood

test must be reasonable, which means that an officer must have probable cause to require

it, and it must be completed in a reasonable manner. See Schmerber v. California, 384

U.S. 757, 768 (1966). There was probable cause to require a blood test. In his amended

complaint, Martin conceded that he struck a parked car while driving. See Supp. App. at

69, ¶ 9. He relied on hospital records in which hospital personnel described him as

clinically intoxicated, with alcohol on his breath. See id. at 85-6. There was no allegation

that the testing was not conducted in a reasonable manner. In addition, Price presented a

search warrant before the blood test results were given to him. See Supp. App. at 72-3,

¶ 15. Because Martin did not state a claim for a Fourth Amendment violation against

Price, the Fourth Amendment claim against Hughes, the Red Lion Borough, and the Red

Lion Police Department also failed.3 Similarly, because of the absence of a predicate

violation of the Fourth Amendment, Martin did not state a claim for conspiracy to violate

his Fourth Amendment rights.




       3
        In addition, the Red Lion Police Department, as the sub-division of defendant Red
Lion Borough through which the Red Lion Borough fulfills its policing functions, was
not a proper defendant in an action pursuant to 42 U.S.C. § 1983. See Johnson v. City of
Erie, 834 F. Supp. 873, 878-79 (W.D. Pa. 1993) (holding that a municipal police
department, without an identity separate from the municipality of which it is a part, is not
a proper defendant in a § 1983 action).

                                             5
       Martin also did not state a conspiracy claim based on an alleged violation of the

Pennsylvania Mental Health Laws of confidentiality, 50 Pa. C.S.A. § 7111, on the ground

that some or all of the hospital defendants released Martin’s blood test results to the

police. Pennsylvania state law immunizes the hospital defendants from liability for taking

blood from Martin, because there was probable cause to believe he had been driving

under the influence. See 75 Pa. C.S.A. §§ 1547(j) & 3755(b) (2005). See also id. at

§ 3755(a) (imposing a duty to withdraw blood in potential D.U.I. cases). His allegations

of conspiracy, as related to this claim and throughout his amended complaint, are

conclusory, in any event.

       As the District Court concluded, assuming arguendo that Martin could bring a

private right of action for a violation of Art. I, § 8 of the Pennsylvania Constitution, the

state constitutional protection against unreasonable searches and seizures, Martin cannot

show such a violation because he alleged that Price obtained a warrant before obtaining

the results of Martin’s blood tests. Commonwealth v. Shaw, 770 A.2d 295, 299 (Pa.

2001), is distinguishable, for the reasons set forth by the District Court on pages 16 and

17 of its Memorandum.

       Furthermore, the dismissal of the claims against Elser pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) was proper. It is well-established that there is no respondeat superior

liability in § 1983 actions. See Rode v. Dellaciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Elser, who was alleged to have been Dowd and Stauffer’s supervisor, was not alleged to



                                              6
have had any personal involvement with the actions that Martin found unsatisfactory.

Furthermore, Elser was immune, like the other hospital defendants, from liability based

on any role he may have had in the testing of Martin’s blood and the release of Martin’s

laboratory test results to police. See 75 Pa. C.S.A. §§ 1547(j) & 3755(b) (2005).

       In addition, Martin seeks to raise a Fifth Amendment claim. However, we will not

consider this issue, because he raises it for the first time on appeal. See Harris v. City of

Philadelphia, 35 F.3d 840, 845 (3d Cir. 1994).

       Therefore, because many of Martin’s claims were barred by the applicable statutes

of limitations, as well as codified immunities, and because Martin otherwise failed to

state a claim, Martin’s amended complaint properly was dismissed. The District Court’s

order will be affirmed.




                                              7